Citation Nr: 1027803	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back 
strain.

2.  Entitlement to a rating in excess of 20 percent for joint 
pain due to an undiagnosed illness affecting the right ankle, 
left hip and both shoulders.

3.  Entitlement to a rating in excess of 10 percent for sinusitis 
with headaches and blurred vision.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from January 1989 to 
October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).

During a June 2009 VA examination to evaluate the severity of his 
service-connected disabilities, the Veteran stated that he was 
currently unemployed, and noted that he was unable to work due to 
low back pain.  The Veteran reported that he had been fired from 
his job of eight years, and stated that he lived on his VA 
disability compensation.  He noted that he had applied for Social 
Security disability benefits but was denied.

In this case, there are no records from the Social Security 
Administration (SSA) contained in the claims folder.  On remand, 
VA must make efforts to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  This is so because there is a 
likelihood that the records contain information relevant to the 
current appeal, specifically, medical evidence showing that the 
Veteran's low back strain, joint pain due to an undiagnosed 
illness, or chronic sinusitis have increased in severity.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain from the SSA a copy of 
any decision denying the Veteran disability 
benefits, together with all medical records 
underlying that determination.  In 
requesting these records, the AOJ should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The AOJ should thereafter consider the 
issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

